Citation Nr: 1106622	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-39 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left hip.

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with spondylosis deformans.  

3.  Entitlement to service connection for degenerative joint 
disease of the left knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1983 to March 2003. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in April 
2010.  A transcript of the hearing is associated with the claims 
file. 
 
The issue of entitlement to service connection for 
degenerative joint disease of the left knee is addressed 
in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the left hip 
first manifested during active service.  

2.  The Veteran's lumbosacral strain with spondylosis deformans 
is manifested by a limitation of thoracolumbar flexion of greater 
than 30 but less than 60 degrees.  The Veteran experiences 
morning stiffness, pain on motion, and muscle spasms.  There is 
imaging evidence of degenerative changes of the lumbosacral spine 
but no credible evidence of radiculopathy, incontinence, sexual 
dysfunction, incapacitating episodes, or neurologic deficits.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint 
disease of the left hip have been met.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010). 

2.  The criteria for a rating of 20 percent but not higher for 
lumbosacral strain with spondylosis deformans have been met for 
the entire period covered by this appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5237, 5242, 5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006)  

For increased-compensation claims, VA must notify the claimant 
that, to substantiate a claim, the medical or lay evidence must 
show a worsening or increase in severity of the disability, and 
the effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  VA 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.   However, the Court of Appeals for 
the Federal Circuit (Federal Circuit) vacated that portion of the 
lower court decision that required notification of alternate 
diagnostic codes or potential daily life evidence.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).

In this case, the RO provided notice in March 2009 that met the 
requirements.  The notice provided all five criteria for 
substantiating a claim for service connection and the criteria 
for an increased rating including a request for evidence of the 
impact of the disability on the Veteran's occupation.  The notice 
also provided the specific test results used in evaluating a 
lumbar spine disability.  Further, the notice informed the 
Veteran of the types of evidence that would be considered and 
VA's and the Veteran's respective responsibilities to obtain 
relevant evidence.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.
The Veteran served as a boatswain's mate in the U.S. Navy, 
retiring at the rank of Petty Officer First Class.  The Veteran 
contends that degenerative joint disease of his left hip is 
related to multiple shipboard falls aboard ship and to operation 
of small craft; or, alternatively, as secondary to a lumbosacral 
strain and spondylosis.  He contends that his lumbar spine 
disability is more severe than is contemplated by the current 
rating. 

Degenerative Joint Disease of the Left Hip

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
arthritis).

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In an April 2010 Board hearing, the Veteran reported that he 
experienced many falls on ladders aboard ships.  One fall 
occurred in 2002 or 2003 when he slipped on the gangway of a 
large amphibious vessel and slid down approximately 40 steps.  
The Veteran also reported that for the last three years of 
service he was a coxswain on small craft engaged in interdiction 
operations in the Persian Gulf.  The Veteran acknowledged that he 
did not have left hip symptoms or was aware that he damaged his 
hip during service.  He reported that his back was examined after 
the falls and that he was prescribed rest and medication.  No X-
rays were obtained.  He further reported that his left hip became 
stiff and painful about three years ago after running for several 
miles.  He also stated that he first sought treatment for his 
left hip in 2007 after experiencing discomfort while playing 
tennis.  He reported that he saw a physical therapist for eight 
months before being referred to a private orthopedic physician 
who advised him that a hip replacement was necessary.   

Service treatment records are silent for any symptoms, diagnoses, 
or treatment of the left hip.  The Veteran's back was examined in 
1984, 1992, and 1993.  The latter two occasions were for muscle 
pain following weight lifting sessions.  Examiners diagnosed 
muscle strain, spasms, or mild antalgia.  Although there is a 
continuity of treatment records over the period of his service 
for many minor health issues, there are no records of treatment 
for any injuries caused by falls.   The Veteran did not report 
recurrent back or hip symptoms on physical examinations in 1991 
or 1998.   In a retirement physical examination in January 2003, 
the Veteran reported recurrent back pain after multiple falls on 
shipboard ladders.  He did not mention the left hip.  The 
examining physician noted no spinal abnormalities or diagnoses.  
The Veteran denied ever having received treatment in an emergency 
room or in a hospital. 

In July 2003, a VA examiner noted the Veteran's reports of having 
fallen down stairs several times in service and experiencing 
recurrent backaches for which he took over-the-counter 
medication.  An X-ray was normal.  The examiner diagnosed 
lumbosacral strain.  There was no mention of left hip symptoms.  
In September 2003, the RO granted service connection for 
lumbosacral strain.  

In November 2008, the private physician provided a report of 
examination and opinion on the etiology of the left hip disorder.  
The physician noted the Veteran's reports of falling down 
shipboard ladders on two occasions in the 1990s and on a gangway 
in 2002.  The Veteran reported that he was treated on all 
occasions at a medical center for back pain with medication but 
that no X-rays were obtained.  The Veteran did not report that he 
experienced any hip symptoms at the time.  The physician did not 
comment on the absence of hip symptoms or any record of post-
injury treatment.  The physician inconsistently noted however 
that the Veteran experienced left hip pain since the 2002 
incident.  The physician noted that X-rays obtained in June 2008 
showed an osteophyte, sclerotic changes, and a narrowing of the 
joint space.  The physician noted the results of a magnetic 
resonance image obtained on an unspecified date that showed 
synovitis of the left hip.  The physician diagnosed degenerative 
joint disease.  The physician provided extensive generic 
instructional information relevant to the structure of the hip 
joint and the etiology of osteoarthritis including the effects of 
trauma to a joint.  The information is of a style and format of 
excerpts from a medical text but without attribution.  The 
physician concluded that there was a very high probability of 
injury to the hip in the falls even though there were no 
immediate symptoms.  The physician proposed that hip pain could 
have been masked by back pain and the repetitive trauma may cause 
joint changes that act as a predisposing or aggravating cause.  
The physician did not discuss any relationship between the lumbar 
spine and the left hip other than the supposition that the falls 
caused trauma to both areas.  

In March 2009, a VA consulting orthopedic physician noted the 
Veteran's report of a fall on a ship gangway in 2000 in which he 
hurt his left hip.  The Veteran reported that he currently 
experienced left hip tenderness, stiffness, weakness, and painful 
and restricted range of motion with weekly severe flare-up pain 
after prolonged standing, walking, or sitting that caused him to 
be confined to bed.  On examination, the physician confirmed the 
limited range of motion.  Concurrent X-rays showed no fractures 
or dislocations but did show narrowing of the hip joint with 
minimal sclerosis and spurs.  The physician diagnosed 
degenerative joint disease and noted that the changes shown in 
the imaging could not have developed in a few years but rather 
took several years to a decade to occur.  The physician concluded 
that the changes most likely started while the Veteran was in 
military service.  He also concluded that there was no 
relationship between the left hip and lumbar spine disorders.  

The Board concludes that service connection for degenerative 
joint disease of the left hip is warranted.  There is credible 
lay and medical evidence of current degenerative joint disease of 
the left hip as shown by imaging studies and as diagnosed by the 
private and VA physicians.   

The Veteran is competent to report the occurrences of falls on 
shipboard ladders and to report his observed symptoms at the 
time.  The Board concludes that the report of the occurrences of 
the falls is credible as it is reasonable that a sailor with 
duties aboard ships at sea and in port facilities would sustain 
occasional falls on steep ladders and gangways.  

While the Board has reason to question the opinion from the 
private physician [because it is conditional, speculative, and in 
part inconsistent with the timing of the manifestation of 
symptoms], the Board places great probative weight on the opinion 
of the VA physician.  Notwithstanding that this VA examiner also 
accepted the Veteran's description of the severity of the falls 
without comment, the VA physician's opinion that the hip disease 
likely started during military service was based on the current 
severity of the disease indicated by the imaging studies and on 
his medical assessment of the time required for the disease to 
progress to its current status.  Even though it is not clear 
whether the joint disease was caused by minor falls, many years 
of rigorous but non-traumatic use, or by an individual 
predisposition, there is a credible medical opinion from a VA 
physician that the joint disease first manifested while the 
Veteran was on active duty.  When there is a proximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2010).  

Lumbosacral Strain with Spondylosis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board considers 
the level of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of pain 
on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

Lumbosacral strain and degenerative arthritis of the spine are 
rated under the General Rating Formula for Diseases and Injuries 
of the Spine.  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the Formula provides 
for ratings as follows.  A 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or vertebral body fracture with loss of 50 
percent or more body height.  A 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or combined range of 
motion of the thoracolumbar spine greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal contour such as scoliosis.  A 40 percent rating 
is warranted when there is forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine.  Associated objective neurologic 
abnormalities are evaluated separately.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Diagnostic Codes 5237, 5242, Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees 
flexion, and 30 degrees extension, lateral flexion, and rotation.   
38 C.F.R. § 4.71a, Plate V (2010). 

Intervertebral disc syndrome permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5242, 5243.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome requiring bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 
5243, Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  However, as there is no lay or medical 
evidence of incapacitating episodes, these criteria do not apply.  

Service treatment records showed that the Veteran sought 
treatment in 1984, 1992, and 1993 for muscle pain following 
weight lifting sessions.  An X-ray in May 1992 showed incomplete 
fusion of posterior sacroiliac elements but no bony abnormalities 
or reduction of joint spacing.  Examiners diagnosed muscle strain 
or mild antalgia.  Although there is a continuity of treatment 
records over the period of his service for many minor health 
issues, there are no records of treatment for any injuries caused 
by falls.  The Veteran did not report recurrent back symptoms on 
physical examinations in 1991 or 1998.  In a retirement physical 
examination in January 2003, the Veteran reported recurrent back 
pain after multiple falls on shipboard ladders.  The examining 
physician noted no spinal abnormalities or diagnoses.  The 
Veteran denied ever having received treatment in an emergency 
room or in a hospital. 

In July 2003, a VA examiner noted the Veteran's reports of having 
fallen down stairs several times in service and experiencing 
recurrent backaches for which he took over-the-counter 
medication.  A spinal X-ray was normal.  The examiner diagnosed 
lumbosacral strain.  In September 2003, the RO granted service 
connection for lumbosacral strain.  

In November 2008, the private physician provided a report of 
examination and an assessment of the lumbar spine disability.  
The physician noted the Veteran's reports of falling down 
shipboard ladders on two occasions in the 1990s and on a gangway 
in 2002.  The Veteran reported that he was treated on all 
occasions at a medical center for back pain with medication but 
that no X-rays were obtained.  The physician referred to a 
November 2003 computed tomography study that showed degenerative 
changes at two specific thoracic locations and throughout the 
spine.  A June 2008 X-ray showed minimal degenerative changes at 
two lumbar spine levels and loss of the lordotic curve.  The 
evaluator diagnosed lumbar muscle strain secondary to 
degenerative changes of the lumbar spine.  On examination, the 
physician noted both active and passive ranges of motion.  The 
most restricted were 38 degrees flexion, 10 degrees extension, 10 
and 12 degrees right and left rotation, and 26 and 32 degrees 
right and left lateral flexion.  The combined range of motion was 
128 degrees.  The physician noted muscle spasms, very little 
tenderness, and pain at the extreme range of motion.  

In March 2007, a VA consulting orthopedic physician examined the 
Veteran and noted his report of a back injury in a fall in 2000 
on a ship gangway.  The Veteran reported that he currently 
experienced moderate daily back pain with weekly flare-ups 
precipitated by extended walking or standing that confined him to 
bed.  The physician did not classify the flare-ups as 
incapacitating episodes.  The Veteran also reported stiffness, 
weakness, and limitation of motion but no spasms, radiculopathy, 
unsteadiness, incontinence, or sexual dysfunction.  The Veteran 
reported that he could walk up to one-quarter mile but did not 
report any particular impact on his occupation.  On examination, 
the physician noted a normal gait and posture with no loss of 
lordosis.  There were no neurologic or muscle strength deficits.  
Range of motion after repetition was 70 degrees flexion, 20 
degrees extension, 25 degrees bidirectional rotation, and 20 
degrees bidirectional lateral flexion.  The combined range of 
motion was 180 degrees.  A concurrent X-ray showed very minimal 
retrolisthesis at two levels and spondylosis deformans.  The 
physician assessed the disability as imposing moderate to severe 
impact on participation in sports, recreation, exercise, and 
shopping and mild or no impact on the daily activities of living. 

In an April 2010 Board hearing, the Veteran stated that he was 
unable to don his trousers and socks without assistance because 
of morning back stiffness that took several hours to resolve. 

The Veteran he did not identify to examiners or adjudicators any 
on-going VA or private medical treatment for his back disorder 
other than visits on several occasions to the private orthopedic 
physician. 
The Board concludes that a rating of 20 percent but not greater 
for lumbosacral strain with spondylosis deformans is warranted 
for the entire period covered by this appeal.  Although 
measurements of thoracolumbar flexion obtained in November 2008 
and March 2009 are markedly different, both examiners are 
competent and provided credible observations that are suitable 
for application to the rating criteria.  The Veteran reported at 
his hearing that the VA examiner did not use a measurement 
instrument; however, the Board will apply the most restrictive 
measurements obtained by the private physician.  The combined 
range of motion is greater than 120 degrees with muscle spasms 
and pain at the limits of motion but no abnormal gait or posture.  
However, resolving all doubt in favor of the Veteran, the Board 
concludes that flexion of the thoracolumbar spine was between 30 
and 60 degrees which warrants a 20 percent rating.  A higher 
rating is not warranted because flexion is not 30 degrees or 
less.  There is no credible evidence of ankylosis, incapacitating 
episodes, or related neurologic deficits.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected lumbosacral strain with 
spondylosis results in a unique disability that is not addressed 
by the rating criteria.  Specifically, there is no evidence of 
frequent hospitalization or marked interference with employment 
that would suggest that the Veteran is not adequately compensated 
by the regular schedular standards.  Thus, there is no basis for 
referral of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-
16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for degenerative joint disease of the left hip 
is granted, subject to the legal criteria governing the payment 
of monetary benefits.

A rating of 20 percent but not greater for lumbosacral strain 
with spondylosis deformans is granted, subject to the legal 
criteria governing the payment of monetary benefits.


REMAND

The Board refers to the reports and analysis of credibility 
regarding the occurrences of falls in service.  The service 
treatment records and July 2003 VA examination are silent for any 
symptoms of the left knee.  

In an April 2010 Board hearing, the Veteran reported that his 
left knee "gave out" on one occasion between one and two years 
after service while performing building renovation work.  The 
Veteran reported no previous trauma to the knee but that he did a 
lot of running and walking on steel decks in service.  The 
Veteran stated that he subsequently underwent knee surgery at a 
private medical facility.  A physician told him that the problem 
was caused by a "weakening in the vein." 

In November 2008, the Veteran's private orthopedic physician 
provided an extensive report of examination and opinion on the 
origin of the knee disorder.  The physician speculated that it 
was highly likely that the knee was injured during the multiple 
falls and was the cause of current degenerative joint disease.  
The physician did not indicate an awareness of the post-service 
injury or address the impact it may have had on the origin of the 
current knee disorder.  

In March 2009, a VA orthopedic physician noted the Veteran's 
report of one fall in 2000 and that he underwent an arthroscopic 
medical menisectomy at a private hospital in Ewa Beach, Hawaii, 
in 2005.  No clinical records of treatment following the 
workplace injury or the subsequent surgery have been obtained and 
associated with the claims file.  The physician examined the knee 
and diagnosed early degenerative changes.  The physician 
concluded that the disorder was a consequence of the arthroscopic 
surgery and not secondary to the lumbar spine disorder.  The 
physician did not provide a rationale or address a possible 
relationship to multiple falls, running, or walking on steel 
decks.  
The Board concludes that neither medical opinion on the etiology 
of the Veteran's left knee disorder is adequate.  Neither 
physician concluded that the knee disorder was secondary to the 
lumbar spine disability, although the private physician 
speculated that the back and knee disorders were related to the 
same falls.  The private physician did not address the post-
service injury, and the VA physician did not provide a rationale 
for his opinion that the current disorder was related to the 2005 
surgery.  Furthermore, the records of private care and surgery 
prior to and following the workplace injury have not been 
reviewed and considered by examiners or VA adjudicators.  A 
request for these records and a medical review and opinion are 
necessary to decide the claim.  38 C.F.R. § 3.159 (c).  

Accordingly, the case is REMANDED for the following action:

1.   Request from the Veteran the identity 
and address of the physicians and medical 
facilities that provided treatment of his 
left knee following a workplace injury in 
approximately 2002 or 2003 and subsequent 
left knee surgery and follow up in 2005.  
If authorized, request records of 
examination and surgery for a left knee 
disorder and associate any records received 
with the claims file.  

2.  Then, schedule the Veteran for a VA 
orthopedic examination of his left knee.  
Request that the examiner review the claims 
file and note review of the claims file in 
the examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's left knee and provide an opinion 
whether any disability found is at least as 
likely as not (50 percent or greater 
possibility) related to the reported 
multiple falls in service, a post-service 
workplace injury or surgical treatment, 
running or extended walking on steel decks; 
or, secondary to a lumbosacral spine 
disability.  The examiner must provide a 
rationale for the opinion, comment on the 
opinions provided by the private physician 
in November 2008 and the VA physician in 
2009, and discuss agreement or disagreement 
with their findings.  

3.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim for service connection for 
degenerative joint disease of the left 
knee.  If the benefit sought remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
appellant and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).  



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


